The case was submitted without argument.
The bequests of the negroes to the wife for life is a clear, definite estate, and the subsequent limitation is engrafted in a separate and distinct sentence, by which the testator devises to   (673) his wife an estate in lands. This is the natural and necessary construction, and must prevail, unless controlled by some other part of the will. In looking into the whole will, there is nothing which shows the testator intended a different meaning.
There must be a decree for the petitioners.
NOTE. — See Anonymous, 3 N.C. 161; Black v. Ray, 18 N.C. 334; see, also, Jordan v. Hollowell, ante, 605; and Wiggs v. Sanders, 20 N.C. 480
— cases upon the construction of deeds. *Page 480